Mr. Justice Sharswood
delivered the opinion of the court,
*331Had the decedent united with others as a subscriber to the fund for the increase of the library of the Theological Seminary at Tiffin, Ohio, the note upon which the appellant made his claim might have been sustained under the case of Caul v. Gibson, 3 Barr 416. Or, if the note had been accepted by the trustees, before the death of the promissor, it would have stood on the footing of the principle applied in Chambers v. Calhoun, 6 Harris 13; for in such case, if the trustees assumed the duty imposed upon them by the terms of condition of the note, it would have been a sufficient consideration to sustain the promise. But when the decedent died, the trustees had not accepted the note, and his death was a countermand in law of the offer, for such it must be considered until accepted. In Phipps v. Jones, 8 Harris 260, where there was a subscription with others for the benefit of a proposed association to build a church, it was held that it was a mere proposal, revocable until the association was formed and the promise accepted, and the death of the subscriber was such a revocation. The promise then was a nudum pactum. Nor can it be sustained as a declaration of trust. If it could, every parol promise wfithout consideration might. It matters not who the promissee is, whether a private individual, a corporation or charity. Mr. Helfenstein held no fund or property of which a declaration of trust could be predicated, and which might be enforced in equity as against mere volunteers. Such was the case in Ex parte Pye, 18 Ves. 140 ; Ellison v. Ellison, 6 Id. 656 ; Richardson v. Richardson, Law Rep. 3 Eq. 686; Morgan v. Mallison, Id. 10 Eq. 475. Had the donor in this case held stocks or bonds, or notes of a third person, and had promised to give such property or securities to this charitable purpose, it might, perhaps, have been within the principle of these decisions, which are founded in reason and good sense. There is no prescribed form for the declaration of a trust. Whatever evinces the intention of the party that the property, of which he is the legal owner, shall beneficially be another’s, is sufficient. V. O. Sir W. Page Wood said in Richardson v. Richardson, supra, “the real distinction should be made between an agreement to do something when called upon, something distinctly expressed to be future in the instrument, and an instrument which affects to pass everything, independently of the legal estate.” But the case now before the court, of amere promise to pay money in futuro, is evidently far out of the reach of any of these eases.
Decree affirmed and appeal dismissed at the costs of the appellant.